EXHIBIT 10.1

OMNIBUS ASSUMPTION AND ASSIGNMENT AGREEMENT

THIS OMNIBUS ASSUMPTION AND ASSIGNMENT AGREEMENT (this “AGREEMENT”), dated as of
October 6, 2009, is among ARCH CHEMICALS RECEIVABLES CORP., a Delaware
corporation (the “Seller”), ARCH CHEMICALS, INC., a Virginia corporation,
individually (“Arch”) and, as servicer (in such capacity, the “Servicer”, and
together with the Seller, the “Seller Parties”), THREE PILLARS FUNDING LLC, a
Delaware corporation (“TPF”), SUNTRUST ROBINSON HUMPHREY, INC. (F/K/A SUNTRUST
CAPITAL MARKETS, INC.), a Tennessee corporation, as administrator (the “Existing
Administrator”) MARKET STREET FUNDING LLC, a Delaware limited liability company
(“Market Street”), and PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“PNC”), as successor administrator (the “Successor Administrator”),
and acknowledged and agreed to by ARCH TREATMENT TECHNOLOGIES, INC., a Virginia
corporation, ARCH WOOD PROTECTION, INC., a Delaware corporation, and ARCH
PERSONAL CARE PRODUCTS, L.P., a New Jersey limited partnership (collectively,
the “Subsidiary Originators”).

BACKGROUND

The Seller, TPF, the Servicer and the Existing Administrator are parties to that
certain Receivables Purchase Agreement dated as of June 27, 2005 (as amended,
restated, supplemented or otherwise modified prior to giving effect to any
amendment on the date hereof, the “Receivables Purchase Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Purchase Agreement.

WHEREAS, TPF and the Existing Administrator each desires to transfer all of its
right, title, interest and obligations in, to and under the Receivables Purchase
Agreement and the Receivable Interest to Market Street and the Successor
Administrator, as applicable, and each of Market Street and the Successor
Administrator, as applicable, desires to purchase and assume all of the TPF’s
and the Existing Administrator’s, as applicable, right, title, interest and
obligations in, to and under the Receivables Purchase Agreement and the
Receivable Interest and to become party to the Receivables Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Representations and Warranties. The Seller desires that each of TPF
and the Existing Administrator transfer, as applicable, all of its right, title,
interest and obligations in, to and under the Receivable Purchase Agreement, the
Receivable Interest, all related property and Invested Amount and that Market
Street becomes a party to the Receivables Purchase Agreement and the Successor
Administrator becomes the Administrator under the Receivables Purchase Agreement
and upon the terms and subject to the conditions set forth herein. Each of TPF
and the Existing Administrator agrees to transfer, as applicable, all of its
right, title, interest and obligations in, to and under the Receivables Purchase
Agreement, the Receivable Interest, all related property and the Invested Amount
(the “Transfer”) on and as of October 6, 2009 (the



--------------------------------------------------------------------------------

“Closing Date”). Market Street and the Successor Administrator, as applicable,
agree to purchase and assume, all of TPF’s and the Existing Administrator’s, as
applicable, right, title, interest and obligations in, to under the Receivables
Purchase Agreement, the Receivable Interest, all related property and Invested
Amount and Market Street agrees to become a party to the Receivables Purchase
Agreement and the Successor Administrator agrees to become the Administrator
under the Receivables Purchase Agreement. Market Street and the Successor
Administrator shall not be a party to the Receivables Purchase Agreement for any
purpose before the effectiveness of this Agreement, and immediately after the
effectiveness of this Agreement and the Transfer, Market Street and the
Successor Administrator and the other parties to the Receivables Purchase
Agreement shall amend and restate the Receivables Purchase Agreement pursuant to
the terms of that certain Amended and Restated Receivables Purchase Agreement,
dated as of October 6, 2009 (the “Amended and Restated Receivables Purchase
Agreement”).

Each of the Seller Parties hereby represents and warrants to Market Street and
the Successor Administrator as of the date hereof, as follows:

(i) the representations and warranties of such Seller Party contained in
Section 5.1 of the Receivables Purchase Agreement are true and correct in all
material respects on and as the date of the Transfer as though made on and as of
such date (except for representations and warranties which apply as to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

(ii) no event has occurred and is continuing, or would result from the Transfer,
that constitutes a Amortization Event or Unmatured Amortization Event; and

(iii) the Facility Termination Date has not occurred.

SECTION 2. Transfer and Assumption of Purchases; Assignment of Receivable
Interest.

(a) For effect on the Closing Date, TPF hereby transfers and assigns to Market
Street, and Market Street hereby accepts and assumes TPF’s obligation to fund
Purchases through issuance of Commercial Paper or a Liquidity Funding pursuant
to the terms of the Receivables Purchase Agreement up to the Purchase Limit.
Following such transfer to and assumption by Market Street, TPF shall no longer
have an obligation to fund a Purchase pursuant to the terms of Receivables
Purchase Agreement.

(b) Upon receipt of the amount described in Section 5(c) below on the Closing
Date, TPF hereby sells and assigns to Market Street without recourse and without
representation or warranty (except that it is the sole owner of and has good and
marketable title to the portion of Receivable Interest being transferred
hereunder, free of any Adverse Claim created by it), and Market Street hereby
purchases and assumes TPF’s interest in and to the Receivable Interest, the
Invested Amount related thereto and that portion of TPF’s other rights and
obligations under the Receivables Purchase Agreement as of the Closing Date,
equal to the following:

 

Purchase Limit for Market Street:

   $ 40,000,000

Invested Amount allocable to Receivables Interest assigned to Market Street:

   $ 0.00

TPF’s remaining Invested Amount:

   $ 0.00

 

2



--------------------------------------------------------------------------------

SECTION 3. Assignment of Security Interest under Transaction Documents. The
Existing Administrator hereby assigns to the Successor Administrator, for the
benefit of Market Street, all of its right, title, interest and obligations, in
to and under all security interests granted or otherwise assigned to the
Existing Administrator under the Transaction Documents. The Seller, Arch and the
Subsidiary Originators hereby acknowledge such assignment and authorize the
Successor Administrator to take all such actions, including, without limitation,
the filing of financing statements or financing statements assignments and
amendments reasonably necessary to evidence such assignment or to perfect the
security interests assigned to the Successor Administrator under this Agreement.

SECTION 4. Omnibus Assignment. TPF and the Existing Administrator, as
applicable, hereby assigns all of its right, title, interest and obligations, in
to and under the Transaction Documents (including each Collection Account
Agreement) to Market Street and the Successor Administrator, as applicable. Each
of the Seller, Arch, the Servicer and the Subsidiary Originators hereby consents
to such assignment.

SECTION 5. Effect of Assignment and Assumption.

(a) Subject to the satisfaction of the conditions set forth herein, upon
execution and delivery of this Agreement by the Seller, the Servicer, TPF,
Market Street, the Existing Administrator and the Successor Administrator, the
acknowledgment to the transactions contemplated hereby by the Subsidiary
Originators, and receipt by the Successor Administrator of counterparts of this
Agreement (whether by facsimile or otherwise) executed by each of the parties
hereto, from and after the Closing Date, each of Market Street and the Successor
Administrator shall become a party to, and have the rights and obligations of
TPF and of an Administrator, respectively, under, the Receivables Purchase
Agreement (as may be further amended and restated on the Closing Date), and each
of TPF and the Existing Administrator, shall relinquish its rights and interest
(other that the right to receive payments and indemnifications which accrued in
favor of TPF and the Existing Administrator prior to but not including the date
hereof) and be released from its obligations under the Receivables Purchase
Agreement. The Fee Letter dated June 27, 2005, as amended, restated,
supplemented or otherwise modified through the date hereof among the Seller,
Arch and the Existing Administrator shall terminate upon the receipt by TPF of
the amounts in Section 5(c) below.

 

3



--------------------------------------------------------------------------------

(b) Market Street and the Successor Administrator hereby instruct the Servicer
to make all payments from and after the Closing Date in respect of the
Receivable Interest and Invested Amount assigned hereby directly to Market
Street and the Successor Administrator. TPF and Market Street agree that all CP
Costs, Yield, fees and expenses accrued up to, but not including, the Closing
Date are the property of TPF, and not Market Street. Market Street and the
Successor Administrator agree that, from and after the Closing Date, upon
receipt of any such CP Costs, Yield, fees or expenses accrued up to, but not
including, the Closing Date, Market Street or the Successor Administrator, as
applicable, will promptly remit the same to the Existing Administrator. TPF and
the Existing Administrator agree that, from and after the Closing Date, upon
receipt of any such CP Costs, Yield, fees or expenses accrued from and after the
Closing Date, TPF or the Existing Administrator, as applicable will promptly
remit the same to the Successor Administrator.

(c) On the Closing Date, Seller shall initiate a wire transfer by 12 p.m. (New
York time) to TPF, in immediately available funds of, $37,700.23, which amount
is equal to CP Costs, Yield, fees and expenses (including any expenses of legal
counsel to TPF and the Existing Administrator) accrued up to, but not including,
the Closing Date, in accordance with the following payment instructions:

SunTrust Bank

Atlanta, GA

ABA: 061000104

Account Name: Three Pillars Funding

Acct. No.: 8800171236

Attn: James Watkins

Reference: Arch Chemicals Receivables Corp.

(d) All notices and other communications delivered or to be delivered hereunder
or under the Receivables Purchase Agreement to any of Market Street, the
Successor Administrator or PNC shall be sent or delivered to such Person at the
address set forth under its name on the signature pages hereof.

 

4



--------------------------------------------------------------------------------

SECTION 6. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK. This Agreement may not be amended,
supplemented or waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement. The section and
other headings contained in this Agreement are for reference purposes only and
shall not control or affect the construction of this Agreement or the
interpretation hereof in any respect.

SECTION 7. Each party hereto hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of Market Street or TPF, it will not institute against, or join any
other Person in instituting against, Market Street or TPF, as applicable, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. The agreements set forth in this Section 7 and the parties’
respective obligations under this Section 7 shall survive the termination of
this Agreement.

SECTION 8. Notwithstanding any provisions contained in this Agreement to the
contrary, Market Street and TPF shall not, and shall not be obligated to, pay
any amount pursuant to this Agreement unless (a) Market Street or TPF, as
applicable has received funds which may be used to make such payment and which
funds are not required to repay the commercial paper notes of Market Street or
TPF, as applicable, when due and (b) after giving effect to such payment, either
(i) there is sufficient liquidity availability (determined in accordance with
the program documents of Market Street or TPF, as applicable), under all of the
liquidity facilities for Market Street’s or TPF’s commercial paper program, as
applicable, to pay the “Face Amount” (as defined below) of all outstanding
commercial paper notes of Market Street or TPF, as applicable, when due or
(ii) all commercial paper notes of Market Street or TPF, as applicable, are paid
in full. Any amount which Market Street or TPF, as applicable, does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the Bankruptcy Code) against or an obligation of Market
Street or TPF, as applicable, for any such insufficiency unless and until such
payment may be made in accordance with clauses (a) and (b) above. The agreements
in this Section 8 shall survive termination of this Agreement and payment of all
obligations hereunder. As used in this Section, the term “Face Amount” means,
with respect to outstanding commercial paper notes of Market Street or TPF, as
applicable, (x) the face amount of any such commercial paper notes issued on a
discount basis, and (y) the principal amount of, plus the amount of all interest
accrued and to accrue thereon to the stated maturity date of, any such
commercial paper notes issued on an interest-bearing basis.

(continued on following page)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

ARCH CHEMICALS RECEIVABLES CORP.,

as Seller

By:  

/s/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   VP and Treasurer

ARCH CHEMICALS, INC., individually and as Servicer

By:  

/s/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   Treasurer THREE PILLARS FUNDING LLC By:  

/s/    DORIS J. HEARN        

Name:   Doris J. Hearn Title:   Vice President

SUNTRUST ROBINSON HUMPHERY, INC.,

as Existing Administrator

By:  

/s/    KECIA P. HOWSON        

Name:   Kecia P. Howson Title:   Director

 

   S-1   

Omnibus Assignment and Assumption Agreement

Three Pillars Funding / Market Street



--------------------------------------------------------------------------------

    MARKET STREET FUNDING LLC     By:  

/s/    DORIS J. HEARN        

    Name:   Doris J. Hearn     Title:   Vice President Address:     Market
Street Funding LLC    

c/o AMACAR Group, L.L.C.

6525 Morrison Boulevard, Suite 318

    Charlotte, North Carolina 28211     Attention:             Douglas K.
Johnson     Telephone No.      704-365-0569     Facsimile No.:      704-365-1362
    With a copy to:     PNC Bank, National Association     One PNC Plaza, 26th
Floor     249 Fifth Avenue     Pittsburgh, Pennsylvania 15222-2707    
Attention:             William Falcon     Telephone No.:     412-762-5442    
Facsimile No.:      412-762-9184    

PNC BANK, NATIONAL ASSOCIATION, as

Successor Administrator

    By:  

/s/    WILLIAM P. FALCON        

    Name:   William P. Falcon     Title:   Vice President Address:     PNC Bank,
National Association     One PNC Plaza, 26th Floor     249 Fifth Avenue    
Pittsburgh, Pennsylvania 15222-2702     Attention:             William Falcon  
  Telephone No.:     412-762-5442     Facsimile No.:      412-762-9184

 

   S-2   

Omnibus Assignment and Assumption Agreement

Three Pillars Funding / Market Street



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

ARCH TREATMENT TECHNOLOGIES, INC., as a Subsidiary Originator

By:  

/s/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   VP and Treasurer

ARCH WOOD PROTECTION, INC., as a Subsidiary Originator

By:  

/s/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   Treasurer

ARCH PERSONAL CARE PRODUCTS, L.P., as a Subsidiary Originator

By:   Arch PCI, Inc., as general partner By:  

/s/    W. PAUL BUSH        

Name:   W. Paul Bush Title:   Treasurer

 

   S-3   

Omnibus Assignment and Assumption Agreement

Three Pillars Funding / Market Street